[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 8, 2005
                               No. 05-12108                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 04-00052-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DAVID LEE HARRIS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________
                            (December 8, 2005)


Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Thomas H. Ostrander, appointed counsel for David Lee Harris in this direct
criminal appeal, has filed a motion to withdraw, accompanied by a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED and appellant’s conviction and sentence are AFFIRMED.




                                         2